Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 12 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



(s) 3-6, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-4 recite the limitation "chart output instruction”, however, it is not clear what Applicant means.  
Claim 4 recites the phrase "a chart that enables the user to check whether the symptom corresponding to the display object selected by the selection unit is improved is output”, however, it is not clear what Applicant means. The phrase is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document.
Claim 4 recites the phrase "to check whether the symptom…is improved" which renders the claim indefinite because an exercise of subjective judgement is required to determine an improvement specified by this phrase, i.e. "the symptom…is improved" lacks an exclusive definition. See MPEP § 2173.05(b).
Claim 5 recites the phrase "the chart that enables the user to check whether the symptom is improved is output”, however, it is not clear what Applicant means. The phrase is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document.
Claim 5 recites the phrase "to check whether the symptom is improved" which renders the claim indefinite because an exercise of subjective judgement is required to determine an improvement specified by this phrase, i.e. "the symptom is improved" lacks an exclusive definition. See MPEP § 2173.05(b).

Claim 6 recites the phrases "symptom is improved" and “object is improved” which render the claim indefinite because an exercise of subjective judgement is required to determine an improvement specified by this phrase, i.e. "is improved" lacks an exclusive definition. See MPEP § 2173.05(b).
Claim 9 recites the limitation "sheet conveyance of a first fixing portion” and “sheet conveyance of a second fixing portion”, however, it is not clear what Applicant means by the first and the second fixing portions, and how the first and the second fixing portions are related to the sheet conveyance.  

Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 2013/ 0141738).
For claims 1, 11-12: Shibata discloses a system, a non-transitory computer-readable storage medium storing computer executable instructions for causing a computer to execute a system control method [0011], fig. 1, comprising:
a display control unit/ screen/ console section 210, configured to display a plurality of display objects respectively corresponding to a plurality of symptoms (features,  https://www.merriam-webster.com/thesaurus/symptom) of an image forming apparatus on a display unit [0009, 0022, 0027, 0045, 0051-0053], figs. 3-4; and
a selection unit (console section 116) configured to select one display object from among the plurality of display objects displayed by the display unit, [0036-0037],
wherein the display unit is caused to display a screen, fig. 2c for receiving, from a user, a value related to a predetermined item (image) to be adjusted to improve a symptom corresponding to the display object selected by the selection unit, (image adjustment, figs. 3-4).
The method steps (Claims 11-12) will be met during the normal operation of the device stated above.



For claim 3: Shibata discloses that the screen is a screen for further receiving a chart output instruction [0037], fig. 2c.

For claim 4: Shibata discloses that upon reception of the chart output instruction (display image), a chart/ image preview that enables the user to check whether the symptom corresponding to the display object selected by the selection unit is improved is output [0059], fig. 2b.

For claim 5: Shibata discloses that the chart that enables the user to check whether the symptom is improved is output (to check the image preview) with an image for the user to check whether the symptom corresponding to the selected display object is improved ([0009, 0037-0039, 0059], Abstract, fig. 2b, and fig. 5).

For claim 6: Shibata discloses that the chart/ image that enables the user to check whether the symptom is improved is output as a page (preview, fig. 2b) that enables the user to check whether the symptom corresponding to the selected display object is improved, figs. 3 and 2b.



For claim 8: Shibata discloses that the screen includes a message for prompting the user to change the value related to the predetermined item [0044].

For claim 9: Shibata discloses that the item is an item associated with an adjustable image position [0056], fig. 3a.

For claim 10: Shibata discloses that the display unit (console section) is equipped in a print control device, fig. 1 configured to communicate with the image forming apparatus (printer section) 115, fig. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852